1    COLEMAN & BALOGH LLP
     ETHAN A. BALOGH, No. 172224
2    235 Montgomery Street, Suite 1070
     San Francisco, CA 94104
3
     Telephone: 415.391.0440
4    Facsimile: 415.373.3901
     eab@colemanbalogh.com
5
     Attorneys for Defendant
6    MARCO DELGADILLO
7                               UNITED STATES DISTRICT COURT
8
                               NORTHERN DISTRICT OF CALIFORNIA
9
                                   SAN FRANCISCO DIVISION
10
                                              Case No. 19 Cr. 226 RS
11
     UNITED STATES OF AMERICA,
            Plaintiff,                        ORDER MODIFYING BRIEFING
12
                                              SCHEDULE
13      v.
14
     MARCO DELGADILLO,                        Before the Honorable Richard Seeborg
15         Defendant.                         United States District Judge
16

17

18

19

20

21

22

23

24

25

26

27
1                                                ORDER
2           Based on the Stipulation presented by Plaintiff United States of America and Defendant
3
     Marco Delgadillo, by and through their counsel, and for good cause shown, the Court HEREBY
4
     MODIFIES the briefing schedule previously set, and directs the parties to brief Defendant Marco
5
     Delgadillo’s motion to suppress arising from the August 8, 2018 traffic stop and arrest, on the
6
     following schedule:
7

8           Ɣ       Defendant’s Motion and Supporting Memorandum due August 6, 2019;

9           Ɣ       United States’ Memorandum in Response due August 23, 2019; and

10          Ɣ       Defendant’s Memorandum in Reply due September 6, 2019.
11
            The Court will hear argument on Defendant Marco Delgadillo’s motion as currently
12
     scheduled on September 17, 2019, at 2:30 p.m.
13
     IT IS SO ORDERED.
14
                  2019
     Dated: July ___,                             ____________________________________
15                                                THE HONORABLE RICHARD SEEBORG
                                                  UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23

24

25

26

27   UNITED STATES V. MARCO DELGADILLO, 19 CR 226 RS
     [PROPOSED] ORDER MODIFYING BRIEFING SCHEDULE
